DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Image transfer in claims 1-4 and 17.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haddick et al (US 2013/0127980; hereinafter referred to as Haddick).
Regarding Claim 1, Haddick teaches an electronic device (Figure 21; Augmented Reality Eyepiece 2100) comprising: 
a display (Figure 21; Waveguide 2108 and Protective Lenses 2106) provided at a position corresponding to at least one of a left eye or a right eye of a user (see Figure 21 and Paragraphs [0460] and [0540]-[0541]), the display (Figure 21; Waveguide 2108 and Protective Lenses 2106) including a lens (Figure 21; Protective Lenses 2106) and an optical element (Figure 21; Waveguide 2108) provided in the lens (Figure 21; Protective Lenses 2106) to transfer an output image toward an eyeball of a user (see Paragraph [0541]; wherein it is disclosed that images are formed by a microprojector 2114 on each side of the glasses for conveyance to the waveguide 2108 on that side); and 
an image transfer (Figure 21; Microprojector 2114) for transferring an image provided from a processor (see Paragraph [0285]; wherein it is disclosed that a processor, which may include a memory and an operating system, may control the LED light source and the optical display) to the optical element (Figure 21; Waveguide 2108) of the display (see Paragraph [0541]; wherein it is disclosed that images are formed by a microprojector 2114 on each side of the glasses for conveyance to the waveguide 2108 on that side), 
wherein the image transfer (Figure 21; Microprojector 2114) is capable of varying a position of the optical element (Figure 21; Waveguide 2108) to which the image is transferred based on a pupil position of the user (see Paragraph [0304]; Figures 132A-132C; wherein it is disclosed that switchable mirrors may be placed within the waveguide to facilitate the adjustment of the projected image based upon the eye spacing of the viewer).
Regarding Claim 2, Haddick teaches the limitations of claim 1 as detailed above.
Haddick further teaches the lens (Figure 21; Protective Lenses 2106) comprises: 
a left eye lens (Figure 21; Leftmost Lens 2106) provided at a position corresponding to the left eye of the user (see Figure 21); and 
a right eye lens (Figure 21; Rightmost Lens 2106) provided at a position corresponding to the right eye of the user (see Figure 21), 
wherein the optical element (Figure 21; Waveguide 2108) comprises: 
a left eye optical element (Figure 21; Leftmost Waveguide 2108) provided in the left eye lens (see Figure 21); and 
a right eye optical element (Figure 21; Rightmost Waveguide 2108) provided in the right eye lens (see Figure 21), and 
wherein the image transfer (Figure 21; Microprojector 2114) is capable of varying a distance between the left eye optical element (Figure 21; Leftmost Waveguide 2108) and the right eye optical element (Figure 21; Rightmost Waveguide 2108), to which the image provided from the processor (see Paragraph [0285]; wherein it is disclosed that a processor, which may include a memory and an operating system, may control the LED light source and the optical display) is transferred, respectively, based on a distance between a left eye pupil and a right eye pupil of the user (see Figures 132A-132C; Paragraph [0304]; wherein it is disclosed that extra switchable mirrors are used to provide an adjustment for different users that have different eye spacings (also known as interpupillary distance)).
Regarding Claim 4, Haddick teaches the limitations of claim 1 as detailed above.
Haddick further teaches the display further comprises a sensor for detecting the pupil position in the eyeball of the user, and wherein the processor receives a signal from the sensor and transfers two or more different commands based on the pupil position of the user to the image transfer (see Paragraphs [0749] and [1049]; wherein it is disclosed that interconnectivity facilities may include integrated facilities to the eyepiece to provide the user's location and gaze direction, such as through the use of GPS, 3-axis sensors, magnetometer, gyros, accelerometers, and the like, for determining direction, speed, attitude (e.g. gaze direction) of the wearer and wherein it is further disclosed that the eye-gaze detection system is used as a user action capture input, eye movement as a user movement or action for controlling or initiating commands such as highlight information about a target at the location of the wearer's gaze or for command inputs (e.g. a quick nod indicating a selection command, a downward eye movement indicating a command for additional information, and the like).

Allowable Subject Matter
Claims 3 and 5-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding Claim 3, the prior art of record, whether taken alone or in combination fails to teach, suggest or render obvious the left eye optical element and the right eye optical element each comprises a plurality of optical elements provided in a direction connecting the left eye and the right eye of the user, wherein the image transfer is provided in the front frame between the left eye and the right eye lens.
These limitations in combination with the other limitations of claims 1, 2 and 3 would render the claim non-obvious over the prior art of record if rewritten.
Regarding Claim 5, the prior art of record, whether taken alone or in combination fails to teach, suggest or render obvious a light reflecting member which reflects the optical signal of the light emitter to transfer the optical signal to the optical element, and comprises a plurality of light reflecting members to correspond to the plurality of optical elements, and wherein the image transfer transfers the optical signal to the plurality of light reflecting members differently from each other based on the pupil position of the user.
These limitations in combination with the other limitations of claims 1 and 5 would render the claim non-obvious over the prior art of record if rewritten.
The dependent claims, claims 6-16, would likewise be non-obvious over the prior art of record if rewritten in the manner mentioned above.
Regarding Claim 17, the prior art of record, whether taken alone or in combination fails to teach, suggest or render obvious the light emitter is provided to be movable and is configured to transfer the optical signal to the plurality of optical elements differently based on the pupil position of the user.
These limitations in combination with the other limitations of claims 1 and 17 would render the claim non-obvious over the prior art of record if rewritten.
The dependent claim, claim 18, would likewise be non-obvious over the prior art of record if rewritten in the manner mentioned above.
Regarding Claim 19, the prior art of record, whether taken alone or in combination fails to teach, suggest or render obvious the light reflecting member is provided to be movable and is configured to transfer the optical signal to the plurality of optical elements differently from each other based on the pupil position of the user.
These limitations in combination with the other limitations of claims 1 and 19 would render the claim non-obvious over the prior art of record if rewritten.
The dependent claim, claim 20, would likewise be non-obvious over the prior art of record if rewritten in the manner mentioned above.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882